      Case 1:16-cv-02432-PAE-KHP Document 119 Filed 02/18/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 MIGUEL TADEO, ERNESTO VILLEGAS, and AURELIANO
 TLETALPA, individually and on behalf of all other persons Case No.: 16-cv-2432 (PAE)
 similarly situated who were employed by ABITINO FOODS,
 INC. d/b/a ABITINO’S PIZZERIA, and MARIO ABITINO,
 individually,                                               $0(1'('
                                                             JUDGMENT
                                                 Plaintiffs,
                           -against-

 ABITINO FOODS, INC. d/b/a ABITINO’S PIZZERIA, and
 MARIO ABITINO, individually,
                                         Defendants.



       Upon the order of the Honorable District Judge Paul A. Englemayer, issued the ____
                                                                                     WK day of

____________,
    )HEUXDU\ 2021, granting judgment for Plaintiffs Miguel Tadeo, Ernesto Villegas, Aureliano

Tletalpa, Annabelle Paulino, Segundo Neciosup Diaz, Luis Osorio, Ivelisse Camacho, Luis Calle,

Cesar Mendez, Anayelly Rosas, and their counsel Virginia & Ambinder, LLP, against the

Defendants Dominick Abitino in his individual capacity, Mario Abitino Jr. in his individual

capacity, Mario Abitino Sr. in his individual capacity, Salvatore Abitino in his individual capacity,

and Abitino Foods, Inc. d/b/a Abitino’s Pizzeria, Abitino’s Pizza and Restaurant, Inc., No.2 d/b/a

Abitino’s Pizzeria, and Abitino’s pizza, 49th St. Corp. d/b/a Abitino’s Pizzeria;

       NOW, on the motion of Virginia & Ambinder, LLP, attorneys for Plaintiffs, it is:

       ORDERED, ADJUDGED, AND DECREED that the plaintiff Aureliano Tlatelpa,

residing at 415 East 16th Street, Apt. D6, Brooklyn, NY 11226, has judgment and recovers of the

Defendants, Dominick Abitino in his individual capacity residing at 300 Strawtown Road, New

City, NY 10956, Mario Abitino Jr. in his individual capacity residing at 155 Water Street, Staten

Island, NY 10312, Mario Abitino Sr. in his individual capacity residing at 8124 11th Avenue,

Brooklyn, NY 11228, Salvatore Abitino in his individual capacity residing at 1072 82nd Street,
      Case 1:16-cv-02432-PAE-KHP Document 119 Filed 02/18/21 Page 2 of 9




Brooklyn, NY 11228, and Abitino Foods, Inc. d/b/a Abitino’s Pizzeria located at 1435 Broadway,

New York, NY 10018, Abitino’s Pizza and Restaurant, Inc., No.2 d/b/a Abitino’s Pizzeria located

at 733 Second Avenue, New York, NY 10016, and Abitino’s Pizza, 49th St. Corp. d/b/a Abitino’s

Pizzeria located at      936 Second Avenue,         New York, NY 10022, the sum of

Nineteen-Thousand Two-Hundred and Twenty-Six dollars and Seventy-Four cents ($19,226.74)

with interest in the amount of Six-Thousand Six-Hundred and Fifty-Two dollars and Seventy-Four

cents ($6,652.74), for a total of Twenty-Five-Thousand Eight-Hundred and Seventy-Nine dollars

and Forty-Eight cents ($25,879.48), and that plaintiffs have execution thereupon.

       ORDERED, ADJUDGED, AND DECREED that the plaintiff Ernesto Villegas residing

at 508 West 136th St., #8, New York, NY 10031, has judgment and recovers of the Defendants,

Dominick Abitino in his individual capacity residing at 300 Strawtown Road, New City, NY

10956, Mario Abitino Jr. in his individual capacity residing at 155 Water Street, Staten Island, NY

10312, Mario Abitino Sr. in his individual capacity residing at 8124 11th Avenue, Brooklyn, NY

11228, Salvatore Abitino in his individual capacity residing at 1072 82nd Street, Brooklyn, NY

11228, and Abitino Foods, Inc. d/b/a Abitino’s Pizzeria located at 1435 Broadway, New York, NY

10018, Abitino’s Pizza and Restaurant, Inc., No.2 d/b/a Abitino’s Pizzeria located at 733 Second

Avenue, New York, NY 10016, and Abitino’s Pizza, 49th St. Corp. d/b/a Abitino’s Pizzeria located

at 936 Second Avenue, New York, NY 10022, the sum of Sixteen Thousand Two-Hundred and

Ninety-Four dollars and Eighty-Two cents ($16,294.82), with interest in the amount of Five-

Thousand Six-Hundred and Thirty-Eight dollars and Twenty-Five cents ($5,638.25), for a total of

Twenty-One-Thousand Nine-Hundred and Thirty-Three dollars and Seven cents ($21,933.07), and

that plaintiffs have execution thereupon.




                                            -2-
      Case 1:16-cv-02432-PAE-KHP Document 119 Filed 02/18/21 Page 3 of 9




       ORDERED, ADJUDGED, AND DECREED that the plaintiff Miguel Tadeo, residing at

157-08 95th Avenue, Fl. 2, Flushing, NY 11355, has judgment and recovers of the Defendants,

Dominick Abitino in his individual capacity residing at 300 Strawtown Road, New City, NY

10956, Mario Abitino Jr. in his individual capacity residing at 155 Water Street, Staten Island, NY

10312, Mario Abitino Sr. in his individual capacity residing at 8124 11th Avenue, Brooklyn, NY

11228, Salvatore Abitino in his individual capacity residing at 1072 82nd Street, Brooklyn, NY

11228, and Abitino Foods, Inc. d/b/a Abitino’s Pizzeria located at 1435 Broadway, New York, NY

10018, Abitino’s Pizza and Restaurant, Inc., No.2 d/b/a Abitino’s Pizzeria located at 733 Second

Avenue, New York, NY 10016, and Abitino’s Pizza, 49th St. Corp. d/b/a Abitino’s Pizzeria located

at 936 Second Avenue, New York, NY 10022, the sum of Six-Thousand Four-Hundred and

Seventy-Two dollars and Eighty-Eight cents ($6,472.88), with interest in the amount of Two-

Thousand Two-Hundred and Thirty-Nine dollars and Sixty-Nine cents ($2,239.69), for a total of

Eight-Thousand Seven-Hundred and Twelve dollars and Fifty-One cents ($8,712.51), and that

plaintiffs have execution thereupon.

       ORDERED, ADJUDGED, AND DECREED that the plaintiff Annabelle Paulino,

residing at 3333 Broadway, Apt. C-25-C, New York, NY 10031, has judgment and recovers of the

Defendants, Dominick Abitino in his individual capacity residing at 300 Strawtown Road, New

City, NY 10956, Mario Abitino Jr. in his individual capacity residing at 155 Water Street, Staten

Island, NY 10312, Mario Abitino Sr. in his individual capacity residing at 8124 11th Avenue,

Brooklyn, NY 11228, Salvatore Abitino in his individual capacity residing at 1072 82nd Street,

Brooklyn, NY 11228, and Abitino Foods, Inc. d/b/a Abitino’s Pizzeria located at 1435 Broadway,

New York, NY 10018, Abitino’s Pizza and Restaurant, Inc., No.2 d/b/a Abitino’s Pizzeria located

at 733 Second Avenue, New York, NY 10016, and Abitino’s Pizza, 49th St. Corp. d/b/a Abitino’s




                                           -3-
      Case 1:16-cv-02432-PAE-KHP Document 119 Filed 02/18/21 Page 4 of 9




Pizzeria located at 936 Second Avenue, New York, NY 10022, the sum of Two-Thousand Six-

Hundred and Ninety-Eight dollars and Ninety-Eight cents ($2,698.98), with interest in the amount

of Nine-Hundred and Thirty-Three dollars and Eighty-Nine cents ($933.89), for a total of Three-

Thousand Six-Hundred and Thirty-Two dollars and Eighty-Seven cents ($3,632.87), and that

plaintiffs have execution thereupon.

       ORDERED, ADJUDGED, AND DECREED that the plaintiff Segundo Neciosup Diaz,

residing at 34-44 43rd ST, #1-L, Astoria, NY 11101, has judgment and recovers of the Defendants,

Dominick Abitino in his individual capacity residing at 300 Strawtown Road, New City, NY

10956, Mario Abitino Jr. in his individual capacity residing at 155 Water Street, Staten Island, NY

10312, Mario Abitino Sr. in his individual capacity residing at 8124 11th Avenue, Brooklyn, NY

11228, Salvatore Abitino in his individual capacity residing at 1072 82nd Street, Brooklyn, NY

11228, and Abitino Foods, Inc. d/b/a Abitino’s Pizzeria located at 1435 Broadway, New York, NY

10018, Abitino’s Pizza and Restaurant, Inc., No.2 d/b/a Abitino’s Pizzeria located at 733 Second

Avenue, New York, NY 10016, and Abitino’s Pizza, 49th St. Corp. d/b/a Abitino’s Pizzeria located

at 936 Second Avenue, New York, NY 10022, the sum of Two-Thousand Six-Hundred and

Ninety-Eight dollars and Ninety-Eight cents ($2,698.98), with interest in the amount of Nine-

Hundred and Thirty-Three dollars and Eighty-Nine cents ($933.89), for a total of Three-Thousand

Six-Hundred and Thirty-Two dollars and Eighty-Seven cents ($3,632.87), and that plaintiffs have

execution thereupon.

       ORDERED, ADJUDGED, AND DECREED that the plaintiff Luis Osorio, residing at

8528 52nd Avenue, Apt. F3, Elmhurst, NY 11373, has judgment and recovers of the Defendants,

Dominick Abitino in his individual capacity residing at 300 Strawtown Road, New City, NY

10956, Mario Abitino Jr. in his individual capacity residing at 155 Water Street, Staten Island, NY




                                           -4-
      Case 1:16-cv-02432-PAE-KHP Document 119 Filed 02/18/21 Page 5 of 9




10312, Mario Abitino Sr. in his individual capacity residing at 8124 11th Avenue, Brooklyn, NY

11228, Salvatore Abitino in his individual capacity residing at 1072 82nd Street, Brooklyn, NY

11228, and Abitino Foods, Inc. d/b/a Abitino’s Pizzeria located at 1435 Broadway, New York, NY

10018, Abitino’s Pizza and Restaurant, Inc., No.2 d/b/a Abitino’s Pizzeria located at 733 Second

Avenue, New York, NY 10016, and Abitino’s Pizza, 49th St. Corp. d/b/a Abitino’s Pizzeria located

at 936 Second Avenue, New York, NY 10022, the sum of Sixteen-Thousand Nine-Hundred and

Eighteen dollars and Eighty-Two cents ($16,918.82), with interest in the amount of Five-Thousand

Eight-Hundred and Fifty-Four dollars and Sixteen cents ($5,854.16), for a total of Twenty-Two-

Thousand Seven-Hundred and Seventy-Two dollars and Ninety-Eight cents ($22,772.98), and that

plaintiffs have execution thereupon.

       ORDERED, ADJUDGED, AND DECREED that the plaintiff Ivelisse Camacho,

residing at 482 Marcy Avenue, Apt. 3C, Brooklyn, NY 11206, has judgment and recovers of the

Defendants, Dominick Abitino in his individual capacity residing at 300 Strawtown Road, New

City, NY 10956, Mario Abitino Jr. in his individual capacity residing at 155 Water Street, Staten

Island, NY 10312, Mario Abitino Sr. in his individual capacity residing at 8124 11th Avenue,

Brooklyn, NY 11228, Salvatore Abitino in his individual capacity residing at 1072 82nd Street,

Brooklyn, NY 11228, and Abitino Foods, Inc. d/b/a Abitino’s Pizzeria located at 1435 Broadway,

New York, NY 10018, Abitino’s Pizza and Restaurant, Inc., No.2 d/b/a Abitino’s Pizzeria located

at 733 Second Avenue, New York, NY 10016, and Abitino’s Pizza, 49th St. Corp. d/b/a Abitino’s

Pizzeria located at     936 Second Avenue,         New York, NY 10022, the sum                of

Nine-Hundred and Thirty-Nine dollars and Eighty-Two cents ($939.82), with interest in the

amount of Three-Hundred and Twenty-Five dollars and Ninety-One cents ($325.), for a total of




                                          -5-
      Case 1:16-cv-02432-PAE-KHP Document 119 Filed 02/18/21 Page 6 of 9




One-Thousand Two-Hundred and Sixty-Five dollars and One cent ($1,265.01), and that plaintiffs

have execution thereupon.

       ORDERED, ADJUDGED, AND DECREED that the plaintiff Luis Calle, residing at 37-

05 79th Street, Apt. 2M, Jackson Heights, Queens, NY 11372, has judgment and recovers of the

Defendants, Dominick Abitino in his individual capacity residing at 300 Strawtown Road, New

City, NY 10956, Mario Abitino Jr. in his individual capacity residing at 155 Water Street, Staten

Island, NY 10312, Mario Abitino Sr. in his individual capacity residing at 8124 11th Avenue,

Brooklyn, NY 11228, Salvatore Abitino in his individual capacity residing at 1072 82nd Street,

Brooklyn, NY 11228, and Abitino Foods, Inc. d/b/a Abitino’s Pizzeria located at 1435 Broadway,

New York, NY 10018, Abitino’s Pizza and Restaurant, Inc., No.2 d/b/a Abitino’s Pizzeria located

at 733 Second Avenue, New York, NY 10016, and Abitino’s Pizza, 49th St. Corp. d/b/a Abitino’s

Pizzeria located at     936 Second Avenue,          New York, NY 10022, the sum of

Forty-Three Thousand Four-Hundred and Fifty-Two dollars and Seventy-Four cents ($43,452.74),

with interest in the amount of Fifteen-Thousand and Thirty-Five dollars and Twenty-Nine cents

($15,035.29), for a total of Fifty-Eight-Thousand Four-Hundred and Eighty-Eight dollars and

Three cents ($58,488.03), and that plaintiffs have execution thereupon.

       ORDERED, ADJUDGED, AND DECREED that the plaintiff Cesar Mendez, residing at

3-41 Cruger Avenue, #1C, Bronx, NY 10467, has judgment and recovers of the Defendants,

Dominick Abitino in his individual capacity residing at 300 Strawtown Road, New City, NY

10956, Mario Abitino Jr. in his individual capacity residing at 155 Water Street, Staten Island, NY

10312, Mario Abitino Sr. in his individual capacity residing at 8124 11th Avenue, Brooklyn, NY

11228, Salvatore Abitino in his individual capacity residing at 1072 82nd Street, Brooklyn, NY

11228, and Abitino Foods, Inc. d/b/a Abitino’s Pizzeria located at 1435 Broadway, New York, NY




                                           -6-
      Case 1:16-cv-02432-PAE-KHP Document 119 Filed 02/18/21 Page 7 of 9




10018, Abitino’s Pizza and Restaurant, Inc., No.2 d/b/a Abitino’s Pizzeria located at 733 Second

Avenue, New York, NY 10016, and Abitino’s Pizza, 49th St. Corp. d/b/a Abitino’s Pizzeria located

at 936 Second Avenue, New York, NY 10022, the sum of One-Thousand and Eighty-Six dollars

and Forty cents ($1,086.40), with interest in the amount of Three-Hundred and Seventy-Five

dollars and Ninety-One cents ($375.91), for a total of One-Thousand Four-Hundred and Sixty-

Two dollars and Thirty-One cents ($1,462.31), and that plaintiffs have execution thereupon.

       ORDERED, ADJUDGED, AND DECREED that the plaintiff Anayelly Rosas, residing

at 48-34 38th Street, Apt. G, Long Island City, NY 11101, has judgment and recovers of the

Defendants, Dominick Abitino in his individual capacity residing at 300 Strawtown Road, New

City, NY 10956, Mario Abitino Jr. in his individual capacity residing at 155 Water Street, Staten

Island, NY 10312, Mario Abitino Sr. in his individual capacity residing at 8124 11th Avenue,

Brooklyn, NY 11228, Salvatore Abitino in his individual capacity residing at 1072 82nd Street,

Brooklyn, NY 11228, and Abitino Foods, Inc. d/b/a Abitino’s Pizzeria located at 1435 Broadway,

New York, NY 10018, Abitino’s Pizza and Restaurant, Inc., No.2 d/b/a Abitino’s Pizzeria located

at 733 Second Avenue, New York, NY 10016, and Abitino’s Pizza, 49th St. Corp. d/b/a Abitino’s

Pizzeria located at     936 Second Avenue,         New York, NY 10022, the sum of

Fourteen-Thousand Seven-Hundred and Nineteen dollars and Eight-Eight cents ($14,719.88), with

interest in the amount of Five-Thousand and Ninety-Three dollars and Thirty cents ($5,093.30),

for a total of Nineteen-Thousand Eight-Hundred and Thirteen dollars and Eighteen cents

($19,813.18), and that plaintiffs have execution thereupon.

       ORDERED, ADJUDGED, AND DECREED that the Virginia and Ambinder LLP,

located at 40 Broad Street, 7th Floor, New York, New York 10004, has judgment and recovers of

the Defendants, Dominick Abitino in his individual capacity residing at 300 Strawtown Road, New




                                          -7-
      Case 1:16-cv-02432-PAE-KHP Document 119 Filed 02/18/21 Page 8 of 9




City, NY 10956, Mario Abitino Jr. in his individual capacity residing at 155 Water Street, Staten

Island, NY 10312, Mario Abitino Sr. in his individual capacity residing at 8124 11th Avenue,

Brooklyn, NY 11228, Salvatore Abitino in his individual capacity residing at 1072 82nd Street,

Brooklyn, NY 11228, and Abitino Foods, Inc. d/b/a Abitino’s Pizzeria located at 1435 Broadway,

New York, NY 10018, Abitino’s Pizza and Restaurant, Inc., No.2 d/b/a Abitino’s Pizzeria located

at 733 Second Avenue, New York, NY 10016, and Abitino’s Pizza, 49th St. Corp. d/b/a Abitino’s

Pizzeria located at     936 Second Avenue,         New York, NY 10022, the sum of

One-Hundred Forty-Nine Thousand Three-Hundred and Fifty dollars ($149,350.00), and that

plaintiffs have execution thereupon.

       ORDERED, ADJUDGED, AND DECREED that the Virginia and Ambinder LLP,

located at 40 Broad Street, 7th Floor, New York, New York 10004, has judgment and recovers of

the Defendants, Dominick Abitino in his individual capacity residing at 300 Strawtown Road, New

City, NY 10956, Mario Abitino Jr. in his individual capacity residing at 155 Water Street, Staten

Island, NY 10312, Mario Abitino Sr. in his individual capacity residing at 8124 11th Avenue,

Brooklyn, NY 11228, Salvatore Abitino in his individual capacity residing at 1072 82nd Street,

Brooklyn, NY 11228, and Abitino Foods, Inc. d/b/a Abitino’s Pizzeria located at 1435 Broadway,

New York, NY 10018, Abitino’s Pizza and Restaurant, Inc., No.2 d/b/a Abitino’s Pizzeria located

at 733 Second Avenue, New York, NY 10016, and Abitino’s Pizza, 49th St. Corp. d/b/a Abitino’s

Pizzeria located at     936 Second Avenue,         New York, NY 10022, the sum of

Ten-Thousand Six-Hundred Seventy dollars and Fifty cents ($10,670.50), and that plaintiffs have

execution thereupon.



Dated: New York, New York




                                          -8-
     Case 1:16-cv-02432-PAE-KHP Document 119 Filed 02/18/21 Page 9 of 9




_________________   ___, 2021
        )HEUXDU\



                                         
                                        _____________________________
                                         +213$8/$(1*(/0$<(5
                                         86',675,&7-8'*(




                                 -9-
